


Exhibit 32.4
 
CERTIFICATION PURSUANT TO SECTION 1350OF CHAPTER 63 OF TITLE 18 UNITED STATES
CODE
 
In connection with the Quarterly Report on Form 10-Q of Thermon Holding Corp.
(the “Company”) for the quarterly period ended June 30, 2012 (the “Report”), I,
Jay Peterson, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant
to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my
knowledge:
(1)
The Report fully complies with the requirements of Section 13(a) or 15(d) of the
Securities Exchange Act of 1934; and

(2)
Information contained in the Report fairly presents, in all material respects,
the financial condition and results of operations of the Company. 

Date:  November 13, 2012
 
 
 
By:
/s/ Jay Peterson
 
Name:
Jay Peterson
 
Title:
Chief Financial Officer

 






